O’Dwyer, C. J.
Section 3169, Code of Civil Procedure, grants jurisdiction to the City Court in a proper case to issue a warrant of attachment against property in an action wherein the defendant is a foreign corporation or a natural person, and not otherwise. Section 636, Code of Civil Pror cedure, provides for the issuance of an attachment against a domestic corporation, hut that section of the Code does not apply to the City Court. Code Civ. Pro., § 3160. Motion to vacate attachment granted, with ten dollars costs.
Motion granted, with ten dollars costs.